Lumpkin, O. J.
[1.] The Court was right in overruling the first ground taken on the motion for a new trial. Suppose the Rev. Mr. Parks, who officiated as clergyman in marrying Davis and Miss Windham, had known that Davis was a married man at the time, would he not have been guilty of the offence of bigamy in the second degree ?
And, because Boggus was a single man and, therefore, could not have been convicted of bigamy, as principal, himself, if he had married Miss Windham, yet, why could he not be guilty in the second degree, as present, aiding and abetting Davis?
It may seem strange and startling, but yet unquestionably true, that a fémale may be guilty and punishable for rape in the second degree, being present aiding and abetting.'
Lord Audley was convicted of rape upon his own wife, being present aiding and abetting one of his minions to perpetrate this monstrous crime, and for which this devil-crazed nobleman was f hung. 1
It by no means, therefore, follows, that because the accused could not be convicted as principal in the first degree, he may not be in the second.
[2.] As to the letter read on the trial not being in the hand-writing of the defendant, the proof is full and complete. Davis swears that Boggus wrote the letter. He acknowledged to Miss Windham the authorship of the first letter, which was before the jury ; and they could compare the one with the other proven to be genuine.
And, as to the absent witnesses, he should have moved to have continued the case until he could procure their testimony, which he failed to do. Ko doubt the State would readily have admitted the testimony which the prisoner would have proved by them.
[3.] The third objection is a strange one, to-wit: that Davis told to others, by whom Boggus could prove it if allowed *279tlie opportunity, that he was a widower, with two children ; and that, at that time, Davis had no acquaintance, either with Boggus or Miss Windham. What of thatjf Long before the consummation of the marriage, did not ¿oggus well know that this statement was false ? Had not Davis fully confessed to him the facts of the case ? And, when his conscience or sense of danger troubled him, was he not urged by Boggus to go ahead ?
[4.] It is said that the verdict was contrary to the evidence. We think it fully supported by the proof.
Judgment affirmed.